UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STEPHEN G. COOKE,
                                                           ORDER
                                   Plaintiff,
                                                           Civil Action
        v.                                                 No. 18-1080
                                                           (ATB)
NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY,

                                    Defendant.
--------------------------------------------------------x
         IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

parties in the above-titled action that this case be remanded to the Commissioner for further

proceedings and a new decision, pursuant to the fourth sentence of 42 U.S.C. § 405(g). Should

the Appeals Council remand to an ALJ, upon remand, the ALJ will conduct further proceedings

and develop the administrative record as necessary to determine whether Plaintiff is disabled

within the meaning of the Social Security Act, including offering plaintiff a new hearing, and

issuing a new decision.

        Therefore, the parties having consented to the within order and the Court having

considered the matter,

        IT IS on this __4th__ day of _April_, 2019;

        ORDERED that the final decision of the Commissioner be and hereby is REVERSED,

and the matter is REMANDED to the Defendant pursuant to sentence 4 of 42 U.S.C. § 405(g),

for the further administrative action set forth above, and it is further ORDERED that the within

matter, be and hereby is, DISMISSED in accord with the decision in Melkonyan v. Sullivan, 501

U.S. 89 (1991).
                                            ______________________
                                            ANDREW T. BAXTER
                                            United States Magistrate Judge


The undersigned hereby consent to the form and entry of the within order.

Dated: New York, New York
       April 3, 2019

                                                   GRANT C. JAQUITH
                                                   Acting United States Attorney

                                            By:    /s/ Ariella Zoltan
                                                   Ariella Zoltan
                                                   Special Assistant U.S. Attorney
                                                   Bar No. 520077
                                                   Attorney for Defendant
Dated: Orchard Park, New York
       April 3, 2019

                                            By:    /s/Catherine I. Lynch
                                                   Catherine I. Lynch, Esq.
                                                   Frederick Law Offices, PLLC
                                                   4467 South Buffalo Street
                                                   Orchard Park, NY 14127
                                                   ph. (716) 253-2283
                                                   fax (716) 408-8914
                                                   cate@frederickdisability.com
                                                   Attorney for Plaintiff
